Title: Thomas Jefferson to William H. Crawford, 6 March 1815
From: Jefferson, Thomas
To: Crawford, William Harris


          Dear Sir Monticello  Mar. 6. 15.
          This will be handed you by my friend Dr Barton, one of the Vice-presidents of the American Philosophical society, a professor in the University of Philadelphia and distinguished by his writings in the Physical sciences. he proposes for the benefit of his health to take a voyage across the Atlantic and to try the air of Europe for a while—if not personally known to you, I am sure he is sufficiently so by character, to ensure to him all the good offices and civilities you will be so kind as to shew him, and he will be especially thankful for any introductions you can procure him into the literary circles of Paris. I am happy in this as in every other occasion of assuring you of my high respect and great esteem.
          Th: Jefferson
        